Citation Nr: 0900969	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-17 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a disability of the 
feet manifested by poor circulation.

2.  Entitlement to service connection for a left hip 
disorder.

3.  Entitlement to service connection for a low back 
disorder, claimed as lower back sciatic pain.

4.  Entitlement to an initial compensable rating for 
patellofemoral pain syndrome in the left knee.

5.  Entitlement to an initial compensable rating for 
patellofemoral pain syndrome in the right knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The veteran served on active military duty from May 1998 to 
June 2005.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

As support for her claim, the veteran presented testimony at 
a videoconference hearing before the undersigned Veterans Law 
Judge in July 2008.  The transcript of the hearing is 
associated with the claims folder and has been reviewed.  At 
the time of the hearing, the veteran submitted additional 
evidence.  The submission of such evidence was accompanied by 
a waiver of RO consideration.  38 C.F.R. 
§ 20.1304(c) (2008).

The veteran's claim for service connection for left hip and 
lower back disorders is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development.  





FINDINGS OF FACT

1.  There is no competent medical evidence of a current 
diagnosis of a disorder in the veteran's feet.  

2.  There is no competent medical evidence of problems with 
the veteran's feet during service.

3.  Both of the veteran's knees have a range of motion of 
zero degrees to 140 degrees, with no symptoms of functional 
loss.


CONCLUSIONS OF LAW

1.  A disability manifested by poor circulation in the feet 
was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  The criteria for an initial compensable disability rating 
for patellofemoral pain syndrome of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 
4.71a, Diagnostic Code 5260 (2008).

3.  The criteria for an initial compensable disability rating 
for patellofemoral pain syndrome of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 
4.71a, Diagnostic Code 5260 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated in April 2005, June 
2005, and May 2006.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate her claim, (2) 
informing the veteran about the information and evidence the 
VA would seek to provide, and (3) informing the veteran about 
the information and evidence she was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

The Board notes that the issues of patellofemoral pain 
syndrome in the right and left knees stem from an initial 
rating assignment.  In this regard, the United States Court 
of Appeals for Veterans Claims (Court) has held that an 
appellant's filing of a notice of disagreement (NOD) 
regarding an initial disability rating or effective date, 
such as the case here, does not trigger additional 38 
U.S.C.A. § 5103(a) notice requirements.  Indeed, the Court 
has determined that to hold that 38 U.S.C.A. § 5103(a) 
continues to apply after a disability rating or an effective 
date has been determined would essentially render 38 U.S.C.A. 
§§ 7105(d) and 5103A and their implementing regulations 
insignificant and superfluous, thus disturbing the statutory 
scheme.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Court then clarified its holding in Dingess, indicating 
that the holding was limited to situations where service 
connection was granted and the disability rating and 
effective date were assigned prior to the November 9, 2000 
enactment of the VCAA.  If, as here, this did not occur until 
after that date, the veteran is entitled to pre-decisional 
notice concerning all elements of his claim, including the 
downstream disability rating and effective date elements.  
Moreover, if he did not receive this notice, for whatever 
reason, it is VA's obligation to explain why the lack of 
notice is not prejudicial - i.e., harmless - error.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Finally, the Court most recently clarified in Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008), that where a service 
connection claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating 
any prejudice from defective VCAA notice with respect to any 
downstream initial rating and effective date elements.  The 
Court added that its decision was consistent with its prior 
decisions in Dingess, Dunlap, and Sanders, supra.  In this 
regard, the Court emphasized its holding in Dingess that 
"once a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, 
once a NOD has been filed, only the notice requirements for 
rating decisions and statements of the case (SOCs) described 
within 38 U.S.C.A. §§ 5104 and 7105 control as to further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  Id. 

In any event, the veteran in this case does not contend, nor 
does the evidence show, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  The RO provided the veteran with downstream 
Dingess and increased rating notices pertaining to the 
disability rating and effective date elements of her higher 
initial rating claim in May 2006, with subsequent 
readjudication of her claim in April 2007 and July 2007.  The 
veteran subsequently testified at a videoconference hearing 
held in July 2008.  Thus, the presumption of prejudice has 
been rebutted.  

With respect to the duty to assist, the RO has secured the 
veteran's service treatment records (STRs) and provided her 
with a VA examination dated in March 2007.  Further, the 
veteran has submitted lay statements from a physician and 
spouse in support of her claim.  The veteran also was 
provided with an opportunity to present testimony in support 
of her claim in a July 2008 videoconference hearing.  
Finally, in a January 2006 response to VCAA notice, the 
veteran indicated that she had no more evidence to submit in 
substantiation of her claim.  Thus, there is no indication 
that any additional evidence remains outstanding.  The duty 
to assist has been met.  38 U.S.C.A. § 5103A.

Analysis - Service Connection

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, supra.  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  

In this regard, the Court emphasized that when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Service Connection for Disability of the Feet

In this case, the veteran contends that she began to 
experience poor circulation in her feet in the fall of 2003 
and that she would experience symptoms of poor circulation 
after running during the winter months.  See the veteran's 
claim dated in April 2005 and videoconference hearing 
transcript dated in July 2008.  

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, the claims file is completely devoid of 
any medical evidence indicating any current foot disorders.  
Not only has the veteran failed to submit or identify any 
medical evidence showing a current diagnosis of, or treatment 
for, poor circulation in her feet, but there is also no VA 
treatment record whatsoever concerning the veteran's feet.  
More importantly, a VA examination report dated in March 2007 
indicates no evidence of abnormal findings in the veteran's 
feet and the veteran was diagnosed with foot pain in her feet 
at the time of the examination.  In this regard, the Board 
emphasizes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez- Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).  Moreover, although the 
veteran is competent to state that she notices the lack of 
feelings and poor circulation in her feet, she is not 
competent to diagnose herself with a foot disorder, which 
requires a medical diagnosis by a medical professional.  
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Thus, absent competent 
evidence of a current disability, service connection cannot 
be granted for an alleged disorder in the feet.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  

Regardless, the Board now turns to analysis of the veteran's 
service records.  In-service, the veteran's STRs are 
completely devoid of any evidence of diagnosis of, or 
treatment for, any poor circulation in her feet or other 
problems with her feet, even though the veteran asserts that 
she began experiencing symptoms of poor circulation in the 
fall of 2003.  See videoconference hearing transcript dated 
in July 2008.  The veteran's March 2005 separation 
examination was also silent regarding any foot disorders or 
problems.  As a whole, her STRs are silent as to evidence of 
any problems with her feet during service.  38 C.F.R. § 
3.303(b).  However, the Board acknowledges the veteran is at 
least competent to report symptoms of poor circulation during 
military service.  See also 38 C.F.R. § 3.159(a)(2); Layno, 6 
Vet. App. at 469.

The Board emphasizes that although the veteran is competent 
to state that she experiences symptoms of poor circulation in 
her feet, she is not competent to render an opinion as to the 
medical etiology of any current symptoms she experiences, 
absent evidence showing that she has medical training or 
expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d 
at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  Although the veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

Analysis - Higher Initial Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

For claims involving an initial rating assignment, as the 
case here, the Board is required to evaluate all the evidence 
of record reflecting the period of time between the effective 
date of the initial grant of service connection (here, June 
11, 2005) until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  That is to say, the Board must consider whether 
there have been times since the effective date of the 
veteran's award when her disability has been more severe than 
at others.  See again Fenderson, 12 Vet. App. at 125-26. 

In this case, the veteran's left knee and right knee 
disabilities are both rated by analogy under Diagnostic Code 
5260 (limitation of leg flexion), 38 C.F.R. § 4.71a.  

The diagnostic codes that focus on limitation of motion of 
the knee are Diagnostic Codes 5260 and 5261.  Normal range of 
motion of the knee is to zero degrees extension and to 140 
degrees flexion.  38 C.F.R.  § 4.71a, Plate II.  Under 
Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  

VA General Counsel recently held that separate ratings under 
Diagnostic code 5260 (limitation of flexion of the leg) and 
Diagnostic Code 5261 (limitation of extension of the leg) may 
be assigned for a disability of the same knee.  VAOPGCPREC 9- 
2004 (Sept. 17, 2004). 

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

The Board now turns to the veteran's noncompensable 
disability ratings for patellofemoral pain syndrome in both 
knees, which was aggravated during her military service.  The 
veteran claims that the pain she experiences in her knees has 
progressed and that she experiences pain after walking long 
distances and completing impact activities.  See 
videoconference hearing transcript dated in July 2008.

A review of the evidence reveals that the veteran reported a 
history of "tricked" or locked knees and knee trouble in 
her service medical history reports dated in November 1999 
and January 2002 and in her separation examination dated in 
March 2005.  She also received treatment for pain in her 
knees throughout service.  In-service treatment for her knees 
in August 2000, September 2000, and November 2000 showed no 
pain, subluxation, locking, popping, or tenderness, and 
negative Lachman's, anterior and posterior drawer, pivot 
shift, valgus and varus stress, and McMurray's tests.  X-rays 
taken of her knees in September 2000 and March 2001 showed no 
abnormalities, and an examination of her knees in March 2001 
also showed no instability, crepitance, or swelling, and 
negative Lachman's and Apley tests.  However, the August 2000 
and March 2001 examiners suggested possible retropatellar 
pain syndrome, and the veteran was diagnosed with iliotibial 
band syndrome (ITBS) in her right knee in November 2000 and 
January 2001.  A recent VA examination in March 2007 reveals 
that the veteran has noticed a gradual worsening of bilateral 
knee pain with increasing physical therapy.  She also 
complains of daily pain, swelling, flare-ups, pain after 
walking long distances, and severe functional impairment 
during flare-ups.  See VA examination report dated in March 
2007 and videoconference hearing transcript dated in July 
2008.  However, upon examination, the veteran was found to 
have a range of motion in both of her knees of zero degrees 
to 140 degrees.  She had no swelling, effusion, tenderness, 
or laxity, and there was no pain on motion or loss of range 
of motion with repetitive motion in either knee.  

Thus, there is no evidence to support a compensable 
disability rating based on consideration of limitation of 
motion or with functional loss, as the veteran has not 
exhibited limited flexion of either knee to 45, 30, 20 or 10 
degrees, even when accounting for the factors of functional 
loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 
8 Vet. App. at 206.  Therefore, the Board finds that initial 
compensable evaluations for the veteran's right knee and left 
knee patellofemoral pain syndrome are not warranted.  38 
C.F.R. § 4.7.  

The Board notes that although there are other diagnostic 
codes for knee and leg disabilities that provide compensable 
disability ratings, they are not more appropriate because the 
facts of the case do not support their application.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5256 (ankylosis of the 
knee), Diagnostic Code 5257 (other impairment of the knee), 
Diagnostic Code 5258 (dislocated semilunar cartilage), 
Diagnostic Code 5259 (removal of semilunar cartilage), 
Diagnostic Code 5262 (impairment of the tibia and fibula), 
and Diagnostic Code 5263 (genu recurvatum).  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if it is supported by explanation and 
evidence).  

Conceivably, the veteran could be rated under Diagnostic Code 
5261 (limitation of extension of the leg); however, this 
rating also would be a noncompensable rating at the most 
because the veteran has a full range of motion of the knees 
from zero degrees of extension to 140 degrees of flexion.

Accordingly, the Board finds that the preponderance of the 
evidence is against initial compensable disability ratings 
for patellofemoral pain syndrome in both the left and right 
knees.  38 C.F.R. § 4.3.   

The Board adds that it does not find that the veteran's 
bilateral knee disorder should be increased for any other 
separate period based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App at 125-26.  Since the 
effective date of her award, the veteran's bilateral knee 
disorder has never been more severe than contemplated by its 
existing rating, so the Board cannot "stage" her ratings in 
this case.

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the veteran's bilateral knee 
disability markedly interferes with her ability to work.  
Furthermore, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalizations, to suggest 
that the veteran is not adequately compensated for her 
disability by the regular Rating Schedule.  VAOPGCPREC 6-96.  
See 38 C.F.R. § 4.1 (disability ratings are based on the 
average impairment of earning capacity).  


ORDER

Service connection for a disability manifested by poor 
circulation in the left and right feet is denied.

An initial compensable rating for patellofemoral pain 
syndrome in the left knee is denied.

An initial compensable rating for patellofemoral pain 
syndrome in the right knee is denied.


REMAND

Before addressing the merits of the claim for service 
connection for left hip and lower back disorders, the Board 
finds that additional development of the evidence is 
required.

First, with regard to the veteran's left hip disorder, 
diagnosed as left hip strain in a March 2007 VA examination, 
there are no post-service treatment records associated with 
the claims file.  In that regard, any treatment that the 
veteran has received for her left hip after her discharge 
from service may be relevant to her claim, and there are no 
indications that the RO has attempted to secure them.  VA's 
duty to assist includes obtaining records of the 
veteran's relevant VA medical treatment.  
38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  
See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is 
charged with constructive knowledge of evidence generated by 
VA).  Because any record of treatment for her left hip would 
be relevant to the veteran's claim, the RO should attempt to 
obtain these records, and, if they no longer exist, must make 
this express declaration to confirm that further attempts to 
obtain them would be futile.  The veteran also has to be 
apprised of this.

Second, the veteran should be scheduled for a VA examination 
to obtain a medical opinion concerning the nature and 
etiology of any current left hip disorder.  In this respect, 
the veteran was treated for pain in the left hip in June 
2005, shortly after discharge from service.  In the same 
month, she filed a claim for service connection for a left 
hip condition.  In a May 2006 rating decision, the RO denied 
service connection for the veteran's hip on the basis that 
there was no current diagnosis of a left hip disorder.  
Subsequently, a March 2007 VA examination diagnosed left hip 
strain.  At that time, the veteran indicated no specific 
injury that caused her left hip pain, complained of pain in 
her left hip after running, and indicated that the pain was 
intermittent with remissions.  She also indicated that it may 
be due to her service-connected bilateral knee disability or 
her nonservice-connected lower back condition.  See 
videoconference hearing transcript dated in July 2008.  
However, the March 2007 VA examiner failed to provide a 
detailed examination of the veteran's left hip or an 
etiological opinion as to whether the veteran's current left 
hip disorder was directly related to her military service.  
In other words, no VA opinion was obtained on the issue of 
service connection based on direct in-service incurrence, as 
secondary to the veteran's service-connected bilateral knee 
disability, or as secondary to her nonservice-connected lower 
back disability.  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service- 
connected disease or injury." 38 C.F.R. § 3.310(a) (2008). 
Also, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).

Therefore, a remand is required for a detailed VA examination 
of the veteran's left hip and to address service connection 
on a direct and secondary basis for the current left hip 
issue on appeal.  

Third, the veteran also should be scheduled for a VA 
examination concerning the nature, severity, and etiology of 
any current low back disorder.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  In this regard, for purposes of establishing 
service connection under 
38 U.S.C.A. § 1110, every veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111 for disorders not 
noted on the entrance or enlistment examination, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-
2003.  The United States Court of Appeals for the Federal 
Circuit has adopted the General Counsel's position.  Wagner 
v. Principi, 370 F.3d  1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  

Concerning this, no medical opinion regarding the issue of 
aggravation of the veteran's low back disorder has been 
obtained.  Specifically, although the veteran received 
treatment for low back pain several times during military 
service, she never received a diagnosis of a low back 
disorder.  In that regard, an X-ray taken in January 2004 
showed no abnormalities, and she was diagnosed with low back 
pain and spondylolisthesis was ruled out.  However, during a 
March 2007 VA examination, she was diagnosed with 
degenerative disk disease (DDD) in the low back, and the 
veteran reported incapacitating episodes and radiating pain 
to her hips and buttocks during the examination.  Thus, a VA 
examination and opinion are needed to determine the nature of 
the veteran's current low back disorder and whether any 
current low back disorder represents aggravation beyond 
natural progression of a pre-existing disorder that was 
present before her period of service.

The VA examiner also should determine whether any current low 
back disorder is a direct result of the veteran's military 
service.  In that regard, although there is currently no 
medical opinion linking any current low back disorder and the 
veteran's military service, the Board finds that a VA 
examination of the veteran's back is warranted in order to 
determine whether such a link exists.  Here, although there 
was no diagnosis of a back disorder during service or within 
one year after discharge from service, indications of 
treatment for chronic back pain during service, with 
diagnosis of a low back disorder within a short period of 
time after discharge from service, suggest the possibility of 
a back disorder seen in service with continuity of 
symptomatology demonstrated thereafter.  A current VA 
examination would determine whether the veteran has a current 
back disorder that is related to military service. 

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice letter 
complying with the case of Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  
Specifically, this letter should 
specifically advise her about the elements 
to establish secondary service connection. 

2.  Contact the veteran to ascertain 
whether she had any relevant treatment at 
a VA medical facility (VAMC) or with a 
private physician since June 2005, when 
she was discharged from military service.  
If so, obtain all pertinent records of any 
medical treatment for the veteran's left 
hip from the appropriate VAMC dated from 
June 2005 to the present.  If any private 
treatment records exist, the RO also 
should ask the veteran to provide 
authorization of release for these records 
and obtain them or ask the veteran to 
submit such records.  All attempts to 
secure these records, and any response 
received, must be documented in the claims 
file.  If no records are available, a 
response to that effect is required and 
should be documented in the file.

2.  Arrange for the veteran to undergo VA 
examination, by an appropriate specialist, 
to determine the nature and etiology of 
any current left hip disorder.  The 
veteran is hereby advised that failure to 
report for her scheduled VA examination, 
without good cause, may have adverse 
consequences for his claim.  
The examination should include any 
necessary diagnostic testing or 
evaluation.  The claims file must be made 
available for review of her pertinent 
medical and other history, particularly 
the records of any relevant treatment.  

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate whether 
the veteran has any current left hip 
disorder, and if so, whether it is at 
least as likely as not (50 percent or more 
probable) the veteran's left hip disorder 
is associated with her military service or 
with treatment for left hip pain shortly 
after service.  In this regard, the 
examiner is directed to medical treatment 
records dated in June 2005, when the 
veteran was treated for left hip pain.  
Considering this evidence, state whether 
it is more likely that any current left 
hip disorder is related to military 
service, or whether it is more likely that 
it is related to the veteran's service-
connected bilateral knee disability or 
nonservice-connected low back disorder.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but that the weight 
of medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, based on 
the findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible or feasible.

3.  Also arrange for the veteran to 
undergo a VA orthopedic examination, by an 
appropriate specialist, to determine the 
nature, severity, and etiology of any 
current low back disorder.  The veteran is 
hereby advised that failure to report for 
her scheduled VA examination, without good 
cause, may have adverse consequences for 
his claim.  The examination should include 
any necessary diagnostic testing or 
evaluation.  The claims file must be made 
available for review of her pertinent 
medical and other history, particularly 
the records of any relevant treatment.  

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to provide an 
opinion responding to the following 
questions:

(a)	Does the veteran have a current 
low back disorder,
including DDD?

(b)	If so, is the veteran's current 
low back disorder, 
including DDD, the result of a permanent 
increase in severity of her pre-existing 
low back condition during her military 
service?

(c)	If there was a measurable increase 
in severity for her 
low back disorder during her period of 
service, was there clear and unmistakable 
evidence this permanent increase in 
severity was due to the natural 
progression of the disability?  

(d)	Is it at least as likely as not 
that the veteran's current 
low back disorder is the direct result of 
her military service? 

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but that the weight 
of medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, based on 
the findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible or feasible.

4.  Upon completion of this additional 
development, readjudicate the claims for 
service connection for the veteran's left 
hip disorder and low back disorder, in 
light of any additional evidence secured.  
Adjudication of the service connection 
claim for a left hip disorder should 
consider the applicability of 38 C.F.R. § 
3.310(a) (2008) and Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  If the claims are 
not granted to the veteran's satisfaction, 
send her and her representative another 
SSOC and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


